DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites that “the period is Q (Q = P x M, M is a positive integer)”; however, there is insufficient antecedent basis for the variable “P”. It appears as though claim 3 should be dependent on claim 2 instead of claim 1, since claim 2 introduces the variable “P” as an integer equal to or larger than 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2003/0039325 A1) (hereinafter Watanabe) in view of Murashima (US 7,779,687 B2) (hereinafter Murashima) and Murakami et al. (US 2016/0187136 A1) (hereinafter Murakami).
Regarding claim 1, Watanabe teaches a detector (see Abstract, Fig. 1) comprising: 
a vibration mechanism [2] including a mechanical vibrator [16] vibrating in at least a first direction (see Fig. 2); 
a first circuit configured detect a first position of the mechanical vibrator in accordance with the first direction and output a first signal corresponding to the detected first position [MS], the first signal including a first frequency (Para [0071-0075], see Fig. 1); 
a second circuit configured to detect a second position of the mechanical vibrator in accordance with a second direction and output a second signal corresponding to the detected second position [SP, SM] (Para [0073-0074], see Fig. 1);
a detection circuit [36] configured to detect the second signal by using the first signal as a reference of synchronous detection and output a detection signal [detection signal SS1] (Para [0076], see Fig. 1); 
a filter [40] configured to continue on a moving average process on the detection signal according to a clock signal for a period set based on the first signal (Para [0075-0076], see Fig. 1); and
a first controller circuitry [30] configured to control the vibration mechanism to cause the first mechanical vibrator to start vibrating in the first direction in synchronization with the clock signal (Para [0071, 0090]).
Watanabe fails to teach wherein the vibration mechanism includes a first mechanical vibrator vibrating in at least a first direction and a second mechanical vibrator mechanically connected to the first mechanical vibrator vibrating in at least a second direction perpendicular to the first direction. Murashima teaches a detection device having a vibration mechanism including a first mechanical vibrator vibrating in at least a first direction and a second mechanical vibrator mechanically connected to the first mechanical vibrator vibrating in at least a second direction perpendicular to the first direction for detecting a quantity corresponding to the Coriolis force which occurs due to rotation (Col 6, line 37 - Col 7, line 40, see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Watanabe with Murashima such that the vibration mechanism of Watanabe is substituted for a vibration mechanism that includes a first mechanical vibrator vibrating in at least a first direction and a second mechanical vibrator mechanically connected to the first mechanical vibrator vibrating in at least a second direction perpendicular to the first direction for the predictable result of  detecting a Coriolis force signal.
Watanabe in view of Murashima fails to teach a third circuit configured to generate a third signal having a second frequency higher than the first frequency and output the generated third signal, wherein the period is set based on the third signal. Murakami teaches a detector comprising a third circuit configured to generate a third signal having a second frequency higher than a first frequency of a first detection circuit and outputting the generated third signal, wherein a period of a filter is set based on the third signal [frequency multiplier 102 multiples reference clock signal; and/or multiplier 115 multiplies digital sensor signal Dsnc by detecting signal Ddet] (Para [0049-0051], see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Watanabe in view of Murashima with Murakami such to further comprise a third circuit configured to generate a third signal having a second frequency higher than the first frequency and output the generated third signal, wherein the period is set based on the third signal, in order to allow for accurate physical quantity detection without increasing power consumption and circuit size.
As best understood regarding claims 2-3, Watanabe in view of Murashima and Murakami as applied to claim 1 above teaches the claimed invention, except for wherein the second frequency is P (P is an integer equal to or larger than 2) times the first frequency, and wherein the period is Q (Q = P x M, M is a positive integer) times a cycle of the third signal. Murakami additionally teaches wherein the second frequency is obtained by multiplying an input signal at a first frequency implemented by a phase locked loop (Murakami Para [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Watanabe in view of Murashima and Murakami such that the second frequency is P times the first frequency, and wherein the period is Q times a cycle of the third signal, in order to increase the clock frequency without going out of phase.
Regarding claims 4-5, Watanabe in view of Murashima and Murakami as applied to claim 1 above teaches the claimed invention, in addition to wherein the filter starts the moving average process after an elapse of a certain time set based on the first signal from a rising of a clock of the clock signal, wherein the certain time is a positive integer N times a cycle corresponding to the first frequency (Watanabe Para [0086-0088], see Fig. 4). Watanabe in view of Murashima and Murakami fails to teach wherein the certain time set is based on the third signal and is R times a cycle of the third signal. Murakami additionally teaches wherein the second frequency is obtained by multiplying an input signal at a first frequency implemented by a phase locked loop (Murakami Para [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Watanabe in view of Murashima and Murakami such that the certain time set is based on the third signal and is R times a cycle of the third signal in order to increase the clock frequency of the moving average filter without going out of phase.
Regarding claim 6, Watanabe in view of Murashima and Murakami as applied to claim 1 above teaches the claimed invention, in addition to further comprising an amplitude control circuit configured to feed back the first signal to the first mechanical vibrator to control a magnitude of vibration amplitude of the first mechanical vibrator [drive circuit 30] (Watanabe Para [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861